J-S13022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NANCY D. MARTZ, EXECUTRIX OF THE                  IN THE SUPERIOR COURT OF
ESTATE OF HARRY L. OTTO, DECEASED                       PENNSYLVANIA

                            Appellee

                       v.

GOLDEN GATE NATIONAL SENIOR CARE,
LLC, GGNSC ALTOONA HILLVIEW LP,
D/B/A     GOLDEN     LIVINGCENTER-
HILLVIEW          GP           LLC,
GGNSC HOLDINGS LLC, GGNSC EQUITY
HOLDINGS, LLC, GGNSC ADMISTRATIVE
SERVICES,   LLC,  GGNSC    CLINICAL
SERVICES,                      LLC,
DENISE CURRY, AN INDIVIDUAL, AND
ROBERT ETCHELLS, NHA,

                            Appellants                 No. 855 WDA 2015


                   Appeal from the Order Dated May 12, 2015
                  In the Court of Common Pleas of Blair County
                         Civil Division at No: 2014-01657


BEFORE: LAZARUS, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                        FILED FEBRUARY 25, 2016

        Golden Gate National Senior Care, LLC, et al. (collectively, “Golden

Gate”) appeals from the May 12, 2015 order of the Court of Common Pleas

of Blair County (“trial court”), which overruled Golden Gate’s preliminary

objections to compel arbitration of claims brought under the Wrongful Death


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S13022-16



and Survival Acts.1 The claims arise from the death of Harry L. Otto, after

he was a resident at a skilled nursing facility operated by Golden Gate.

       Relying principally upon our decisions in Taylor v. Extendicare

Health Facilities, Inc., 113 A.3d 317 (Pa. Super. 2015), appeal granted,

112 A.3d 1036 (Pa. 2015), and Tuomi v. Extendicare Inc., 119 A.3d 1030

(Pa. Super. 2015), the trial court found that the arbitration agreement

entered into by Nancy Martz, as a legal representative of decedent, was not

binding upon the non-signatory wrongful death beneficiaries, and they could

not be deemed to have waived their right to a jury trial by the actions of the

decedent’s representative.         As such, the trial court determined that the

beneficiaries bringing the wrongful death action in the instant case could not

be compelled to litigate their claims in arbitration. Moreover, the trial court

refused to sever the survival action and compel arbitration on that claim.

Specifically, the trial court noted that survival actions had to be joined with

wrongful death claims under Pa.R.C.P. No. 213(e) and that such joinder did

not violate the Federal Arbitration Act, 9 U.S.C. § 2.

       Although Golden Gate admits that Taylor and Tuomi control the

outcome in this case, it nonetheless invites us to reconsider the cases. We,

however, are obliged to decline the invitation. See Regis, Inc. v. All Am.


____________________________________________


1
   Respectively, 42 Pa.C.S.A. §§ 8301 and 8302. Though the order is
interlocutory, we have jurisdiction under 42 Pa.C.S.A. § 7320. See
Pa.R.A.P. 311(a)(8).



                                           -2-
J-S13022-16



Rathskeller, Inc., 976 A.2d 1157, 1161 n.6 (Pa. Super. 2009) (quotation

omitted) (“It is beyond the power of a Superior Court panel to overrule a

prior decision of the Superior Court.”); see also Marks v. Nationwide Inc.

Co., 762 A.2d 1098, 1101 (Pa. Super. 2000) (noting that this Court

continues to follow controlling precedent as long as decision has not been

overturned by our Supreme Court), appeal denied, 788 A.2d 381 (Pa.

2001).   Based on Taylor and Tuomi, we affirm the trial court’s order

overruling Golden Gate’s preliminary objections.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2016




                                    -3-